         Case 1:18-cv-02239-GBD-SLC Document 81 Filed 10/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CLIFFORD S. MASS,

                               Plaintiff,

         against
                                                         CIVIL ACTION NO.: 18 Civ. 2239 (GBD) (SLC)

GREG COHEN PROMOTIONS, LLC and GREGORY D.                                   ORDER
COHEN,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         On October 19, 2020, counsel for nonparty David Schuster wrote to the Court (ECF No.

78) 1 requesting an extension until October 28, 2020, to respond to Plaintiff’s Letter Motion to

Compel (ECF No. 76). The extension request was granted (ECF No. 79) and the Court rescheduled

its Telephone Status Conference to Monday, November 2, 2020 at 2:00 pm (ECF No. 80).

         Counsel for Mr. Schuster has not filed (or otherwise submitted to the Court) his response.

Accordingly, by 5:00 pm tomorrow, Friday, October 30, 2020, Counsel for Mr. Schuster shall file

either a letter response to ECF No. 76, or, if the dispute has been rendered moot (see ECF No.

78), a status report.

         Counsel for Plaintiff and Defendants shall each, upon receipt of this order, send a copy of

this order by email to counsel for Mr. Schuster.




1   This submission was sent to the Court via email and then docketed on October 20, 2020.
     Case 1:18-cv-02239-GBD-SLC Document 81 Filed 10/29/20 Page 2 of 2




         The upcoming Telephone Status Conference will proceed as scheduled.

Dated:         New York, New York
               October 29, 2020

                                                  SO ORDERED



                                                  _________________________
                                                  SARAH L. CAVE
                                                  United States Magistrate Judge




                                              2
